Title: To Thomas Jefferson from William Strickland, 18 August 1797
From: Strickland, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        York Aug: 18th: 1797
                    
                    You will already have been informed by my letter of the fourth of June which I committed to the care of Mr: King before I left London of the receipt of yours dated the 12th: of March. Since my return home I have received a letter from Mr: Donald informing me that the box I committed to his care for you about the end of May 1796 lay in his possession several weeks before a safe conveyance offer’d itself, and that, tho’ he cannot now inform me by what vessel it was sent, yet as all the vessels that sailed at that period are known to have arrived safe; and as the box was sent according to your direction, he hopes you will have received it long since; least however that should not have happend; and as you are desirous of possessing the winter vetch; I send you another venture, in a box which I send along with this letter to the care of Mr: King and which I hope may be attended by the wished for success both  in its arrival and future cultivation. The seed I send you is the true winter vetch, or at least certainly the one we cultivate as such, as I saw it growing on the farm of a friend of mine in this neighbourhood the last winter; and from him I have just now procured it to send to You. If this plant will thrive, among the chilling fogs, the cold rains and varying frosts of the long winter of latitude 55; I cannot imagine why it should not thrive in your milder climate, your short, not more variable and never severe winter; but apprehensions may arise from the sudden and too violent heats that succeed; the plant is so valuable to us from producing early pasturage in the spring, and would be still more so to you, where it is less plentiful, that the attempt to cultivate it, is highly worthy of your attention. The winter vetch is usually sown after the wheat is cut; about the latter end of September, and thro winter shews scarcely any appearance of life; but shoots into vigorous growth with the first approach of warmth in the Spring; and in the southern counties will afford good pasturage in April; It is not unusual to sow a small quantity of rye with it, to support it in some degree and prevent it, should the crop be heavy, from lying too close to the ground.
                    In order that no space might be left unoccupied in the box I have filled it up with a bag of rye-grass seed, (the Lolium perenne) and the Hop-Trefoil or hop-Clover (trifolium agrarium) this latter I do not recollect to have seen growing either in cultivation or spontaneously in any part of the United States; It is here much cultivated, being sown either with red-clover, or ryegrass, when meant to stand for a single crop, or mixed with other grass seeds, when intended to produce permanent pasturage. Tho it may not in general produce as large a crop as Red Clover, yet being the hardiest of the genus, and growing on more barren grounds, and in more exposed situations, it is still of great value. The rye grass I once saw cultivated in America, and producing a more luxuriant crop than is usual in this country: it is not esteemed here a very good grass, being coarse when standing for hay; but is greatly cultivated, producing the first herbage for our sheep in the spring. These seeds are contained in a box about a foot square, marked on the top  which I send from hence this day to the care of Mr: King, requesting him to put them in a way of being safely conveyed to You. I shall with great satisfaction hereafter learn that these seeds prove of the service to you that I wish; should it occur to you that I can be of any future use, I beg you will freely command me; it is the least return I can make for your kind attentions; and which I cannot but make with greatest pleasure to one, I have every reason to esteem and regard, and whose acquaintance I have reason to regret that I could not in person more intimately cultivate; entertaining, therefore such sentiments, and happy in  standing also well in your estimation; I shall hope, that should occasion call for it our correspondence will not cease with this letter, as I am truly Dear Sir Yours very sincerely & faithfully
                    
                        Wm. Strickland
                    
                